{¶ 68} I fully concur in the majority's analysis and disposition of appellant's first, third and fourth assignments of error.
 {¶ 69} I respectfully dissent from the majority's disposition of appellant's second assignment of error for the reasons set forth in my dissent in State v. Hughett (Nov. 18, 2004), Delaware App. No. 2004-CAA-06051, 2004-Ohio-6207.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, appellant's conviction and sentence in the Richland County Court of Common Pleas are affirmed. Costs assessed to appellant.